12 N.Y.2d 1016 (1963)
Courtesy Sandwich Shop, Inc., et al., Respondents,
v.
Port of New York Authority et al., Appellants; Arthur J. Sills, Attorney-General of the State of New Jersey, Intervenor-Appellant.
In the Matter of the Port Authority Trans-Hudson Corporation, Appellant, Relative to Acquiring Title to Real Property in the State of New York and the State of New Jersey for Hudson Tubes Purposes. Courtesy Sandwich Shop, Inc., et al., Respondents; Louis J. Lefkowitz, Attorney-General of the State of New York, Intervenor-Appellant.
Court of Appeals of the State of New York.
Argued February 28, 1963.
Decided February 28, 1963.
Application made in open court to set the case down for argument during the present session of the Court of Appeals granted.